In the United States Court of Federal Claims
                                  No. 13-695 C
                               (Filed May 8, 2014)

ALLEN ENGINEERING                        )
CONTRACTOR, INC.,                        )
                  Plaintiff,             )
        v.                               )
                                         )
THE UNITED STATES,                       )
                           Defendant.    )

                                     ORDER

        Contesting the default termination of construction contracts Allen
Engineering Contractor, Inc. was performing for the United States Navy, plaintiff
initiated three virtually identical complaints against the government, 1:13-CV-684,
1:13-CV-695, and 1:13-CV-720. The government filed virtually identical motions
to dismiss in each of the three cases, and the court, on March 27, 2014, issued a
ruling, Allen Engineering Contractor, Inc. v. United States, ___ Fed. Cl. ___, 2014
WL 1277907, granting the dismissal motion in the first of the three cases.

      By an order, filed in this case on March 27, 2014, Doc. 20, the court directed
the parties to identify any material difference between the facts alleged in the
dismissed case, 1:13-CV-684, and in this case, 1:13-CV-695. Plaintiff filed a
response, Doc. 22, to this order and defendant responded, Doc. 23, to plaintiff’s
submission.

       Upon analysis of the parties’ submissions, it is concluded that plaintiff has
failed to identify any material difference in the 1:13-CV-695 allegations that would
serve to alter the result reached in the 1:13-CV-684 dismissal ruling. Also, the
March 27, 2014 Order, Doc. 20, notes that it is “[n]ot meant as a chance to amend
the complaint.”

     Accordingly, it is ORDERED that for the reasons set forth in the March 27,
2014 ruling in 1:13-CV-684, cited above, the government’s Motion to Dismiss,
Doc. 9, is GRANTED, judgment shall be entered DISMISSING plaintiff’s
Complaint and plaintiff’s pending Motion and Amended Motion for Summary
Judgment, Docs. 8 and 19, shall be DISMISSED AS MOOT.
    s/ James F. Merow

    James F. Merow
    Senior Judge




2